department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date uilc date gl-100251-01 cc tege eb qp1 internal_revenue_service national_office field_service_advice memorandum for area deputy area_counsel tege northeast mid-atlantic from michael roach chief cc tege eb qp1 subject sec_4980 excise_tax on reversions this chief_counsel_advice responds to your memorandum transmitted to this office on date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend employer a plan x plan y date m date n date o date p date q date r date s date t date u date v date w date x fdollar_figuregdollar_figure hdollar_figure j participants k participants l participants - - - - - - - - - - - - - - - - - - - - - gl-100251-01 issue sec_1 whether plan x is required to file a separate form_5330 for the reversion of pension assets received on or about date t whether plan x may amend the form_5330 to include the reversion of pension assets received on or about date t after the reconciliation of all accounts and the completion of administrative matters if plan x may amend its form_5330 is the irs foreclosed from collecting any additional tax due based on the closing_agreement determining x’s form_5330 liability under internal_revenue_code code sec_4980 may the closing_agreement be construed as requiring the internal_revenue_service to settle the sec_4980 tax due for the year on a basis consistent with the settlement of the tax due on the form on what basis should the second reversion from plan x be settled is the percent rate set forth in sec_4980 automatically available for a reversion of pension assets received after the filing of the liquidating chapter petition does plan y have to increase the benefits of active and inactive plan participants by at least twenty percent of the amount of the reversion prior to receiving a reversion of the plan y assets in order to qualify for the tax_rate under sec_4980 if employer a has no obligation to participants active or inactive must employer a pay tax on fifty percent of the reversion pursuant to sec_4980 on what basis should the third reversion be settled conclusion sec_1 employer a is required to file a separate form_5330 for each reversion for a reversion received on date t a form_5330 should be filed no later than date u a form_5330 filed with respect to a reversion received in should not be amended to report a reversion received in gl-100251-01 this issue is rendered moot by the response to issue preceding no the closing_agreement may not be construed as requiring the internal_revenue_service to settle the sec_4980 tax for a later taxable_period with potentially different facts on the same basis the second reversion from plan x in the year should be settled on the same terms as the first reversion covered by the closing_agreement if the same material facts and circumstances exist no the rate of sec_4980 is not automatically available to a reversion received after the filing of a liquidating chapter petition if employer a cannot satisfy the conditions of sec_4980 or b employer a will be liable for the increased excise_tax pursuant to sec_4980 the service can and should consider a compromise of a tax_liability while a bankruptcy proceeding is pending unless the compromise is based entirely on doubt as to collectibility facts employer x sponsored plan a employer x terminated plan a with a termination_date of n on or about date m employer x filed a form_5310 application_for determination for terminating plan with the internal_revenue_service on or about date o the internal_revenue_district director ohio key district_office issued a favorable determination_letter which stated that the termination of plan a did not adversely affect plan a’s qualification on date p employer x caused the transfer of funds from plan x to plan y prior to employer x’s receipt of any reversion amount in order to satisfy the replacement plan requirements of sec_4980 on date q employer x received a reversion of fdollar_figurefrom terminated plan a all vested employee liabilities of plan a were satisfied prior to the reversion on or about date r employer x filed a form_5330 return of excise_taxes related to employee benefit plans with the internal_revenue_service reporting an employer_reversion of fdollar_figurefrom plan a and a reversion tax of gdollar_figure the return asserted that the excise_tax was calculated at the rate of sec_4980 because the employer a established a qualified gl-100251-01 replacement plan plan y in accordance with the requirements of sec_4980 on date s employer a and the commissioner of internal revenue entered into a closing_agreement under code sec_7121 in the closing_agreement employer a made the following representation whereas employer a has represented that it satisfied all vested employee liabilities under the plan and that it has established a qualified_replacement_plan the employer a retirement_plan prior to the receipt of the reversion employer a has established that it transferred funds to the employer a retirement_plan on date p prior to its receipt of the reversion amount the irs has agreed based on these representations that twenty percent is the appropriate rate for the excise_tax due under sec_4980 paragraph a of the determined and agreed portion of the closing_agreement states this closing_agreement is final and conclusive between the parties except a the matters which it relates to may be reopened in the event of fraud malfeasance or misrepresentation of material facts on date t employer a received an additional hdollar_figureas a reversion in connection with the termination of plan x on or about date u employer a filed a bankruptcy petition under chapter of title of the united_states_code in the united_states district_court for the district of delaware in its plan_of_reorganization employer a proposed to liquidate its business and cease all business activity a liquidating chapter plan y is now to be terminated on date v the benefits plans committee of employer a resolved in part that no further accruals will be made under plan y we are assuming for purposes of our analysis that the date of plan y’s termination was date w we are assuming that on that date that plan y had a total of j participants of whom k participants were active and l participants were inactive law and analysis introduction gl-100251-01 code sec_4980 provides for the imposition of an excise_tax equal to of the amount of any employer_reversion from a qualified_plan code sec_4980 provides the general_rule that the term employer_reversion means the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan code sec_4980 increases the percentage of excise_tax from to unless the employer establishes or maintains a qualified_replacement_plan or the plan provides benefit increases that satisfy the requirements of sec_4980 issues and code sec_6011 provides the general_rule that when required by regulations any person liable for any_tax shall make a return according to the forms and regulations prescribed regulation sec_54_6011-1t provides that every employer liable for the tax imposed under sec_4980 with respect to an employer_reversion as defined in sec_4980 shall file a return on form_5330 and shall include therein the information required by such form and the instructions issued with respect thereto form_5330 return of excise_taxes related to employee benefit plans is the designated return for reporting code sec_4980 excise_taxes the instructions for form_5330 provide that for tax due under sec_4980 the form_5330 is due not later than the last day of the month following the month in which the reversion occurred the taxable_event that requires the reporting of the excise_tax is the receipt of a reversion by the employer to this end the instructions for form_5330 provide that a taxpayer is to use one form_5330 to report excise_taxes with the same filing due_date for example if a qualified_plan terminated in and the employer maintaining the plan received a reversion on date and an additional reversion on date the instructions for form_5330 indicate that two form 5330s would be required the form_5330 for the reversion received on date would be due not later than date the form_5330 for the reversion received on date would be due not later than date a form_5330 should be filed for each taxable_event in accordance with the instructions code sec_401 requires as a condition of qualification that the trust forming part of the plan must provide that under the trust instrument it is impossible at any time prior to the satisfaction all liabilities with respect to employees and their beneficiaries under the trust for any part of the corpus or income to be used for or diverted to purposes other than for the exclusive benefit of the employer’s employees or their beneficiaries this section also provides for certain limited exceptions not relevant to this case regulation sec_1_401-2 states that the gl-100251-01 intent and purpose in sec_401 of the phrase prior to the satisfaction of all liabilities with respect to employees and their beneficiaries under the trust is to permit the employer to reserve the right to recover at termination of the trust and only at such termination any balance remaining in the trust which is due to erroneous actuarial computations during the previous life of the trust this section of the regulations gives an example of a situation in which a_trust has accumulated assets of dollar_figure at the time of liquidation and it is found that dollar_figure will satisfy all liabilities under the plan under these circumstances the trust has a surplus of dollar_figure due to erroneous actuarial computations after the satisfaction of all liabilities within the meaning of code sec_401 the regulations conclude this dollar_figure therefore is the amount which may be returned to the employer as the result of an erroneous actuarial computation the use of the words recover and returned as used in these regulations suggests that a reversion occurs when the trust transfers such balance remaining in the trust due to erroneous actuarial computation to the employer and not before code sec_4980 was added by section of the tax_reform_act_of_1986 p l the legislative_history of sec_4980 supports the conclusion that no reversion occurs until the employer is in receipt of such excess amounts h_r rep no pincite c b vol pincite states in this regard however if assets remain in a defined_benefit_plan upon plan termination as a result of actuarial error then after the plan has satisfied all liabilities those assets may be paid as a reversion to the employer emphasis added s rep no pincite c b vol pincite contains the identical provision h_r rep no pincite also states code sec_4980 is effective for a reversion received pursuant to a plan termination occurring after date emphasis added s rep no pincite provides a similar formulation the excise_tax applies to a reversion received after date emphasis added h_r conf_rep no vol ii pincite c b vol pincite is more expansive but essentially identical however if assets remain in a defined benefit pension_plan upon plan termination as a result of actuarial error then those assets may be paid as a reversion to the employer after the plan has satisfied all liabilities if the plan provides for such payment gl-100251-01 emphasis added with regard to the effective date of this provision the conference_report provides this provision generally applies to reversions received after date h_r conf_rep no vol ii pincite emphasis added the clear and cumulative intent of these provisions is that a reversion does not occur until the employer is paid or has received a reversion thus the word reversion contemplates payment or receipt until paid to or received by an employer the funds remain assets of the trust the instructions for form_5330 do not provide for the amendment of a form_5330 filed for a reversion in the circumstance where a later reversion creates a separate taxable_event under such circumstance the instructions indicate that a separate form_5330 is to be filed issue code sec_7121 authorizes the secretary_of_the_treasury to enter into an agreement in writing with any person relating to the liability of such person in respect of an internal revenue tax for any taxable_period code sec_7121 provides that if such agreement is approved by the secretary the agreement will be final and conclusive and will not be reopened as to the matters agreed upon except upon a showing of fraud malfeasance or misrepresentation of material fact the terms of the closing_agreement do not reflect any agreement with respect to any reversion received in the year in this regard we note that the closing_agreement was executed by the commissioner of internal revenue on date s prior to the receipt of any additional reversion thus the closing_agreement settling the sec_4980 excise_tax liability may not be construed to require the internal_revenue_service to settle the sec_4980 excise_tax liability which arises out of a different taxable_event however if the facts as developed with respect to the liability are consistent with the facts represented in the closing_agreement the closing_agreement may provide a basis for a similar settlement issue sec_5 and the leading case on whether a liability under the internal_revenue_code is a tax or a penalty for purposes of the bankruptcy code priority provisions is the supreme court’s decision in 518_us_213 cf i involved whether the code sec_4971 accumulated_funding_deficiency excise_tax was a tax or a penalty for purposes of determining priority status under the bankruptcy code relying on earlier decided cases such as 313_us_283 and 315_us_510 the court reasoned that the function of the provision using the term in question not the label placed on the exaction is dispositive of the exaction’s characterization under the bankruptcy code under new york a tax is a pecuniary burden laid upon individuals or property for the purpose of supporting the government new york pincite under feiring a tax is a pecuniary burden laid upon individuals or their property for the purpose of defraying the expenses of government or of undertakings authorized by it feiring pincite under 282_us_568 a penalty is an exaction imposed by statute as punishment for an unlawful act la franca pincite based on these standards the court concluded that the exaction imposed under code sec_4971 was a penalty in concluding that the code sec_4971 exaction was penal in character the supreme court also emphasized that the excise_tax structure ie a flat percentage tax followed by a substantially greater flat percentage flat percentage if certain action did not occur and legislative_history h_r rep no provides for this reason the bill places the obligation for funding and the penalty for underfunding on the person on whom it belongs - namely the employer page before the supreme court decided cf i the fourth circuit decided a similar issue whether the code sec_4980 imposed a tax or a penalty for purposes of the bankruptcy code in re c-t of virginia inc 977_f2d_137 4th cir because the legislative_history provided little guidance on this issue the fourth circuit applied a standard similar to the functional_analysis standard subsequently applied by the supreme court in cf i in holding the exaction imposed under sec_4980 is a tax for purposes of bankruptcy the fourth circuit noted the deterrent effect of the sec_4980 exaction but concluded that that attribute alone did not prevent the exaction from being considered an excise_tax entitled to priority treatment in bankruptcy in re c-t of virginia inc involved a tax_year in which sec_4980 was imposed at a percent rate after the supreme court decided cf i the eighth circuit decided in re juvenile shoe corporation of america 99_f3d_898 8th cir which involved whether a percent exaction under sec_4980 was a tax or a penalty for purposes of the bankruptcy code the eighth circuit applied the functional_analysis standard set forth in cf i and recognized the provision’s revenue recapture attributes congress granted a corporate tax exemption to employers for placing money in an employee pension fund as the pension fund grows it includes earnings on the money that would have been taken as tax revenue at the corporate tax_rate had it not been placed in the gl-100251-01 pension fund although the employer must pay the corporate tax_rate on funds reverted from the pension_plan the employer earns interest while the funds are in the pension_plan and the government is denied the use of the tax revenue during the same period forcing the government to borrow from other source to fund its operations capturing the tax_benefit the employer received at the expense of the government has the same purpose and similar effect as assessing the tax prior to the employer’s placement of the funds in the pension_plan in re juvenile shoe corporation of america f 3d pincite citations omitted the court acknowledged that the use of a flat rate may not accurately reflect the government’s revenue loss but noted that congress imposed a flat rate for the sake of simplicity moreover a general accounting office report reviewed by congress in in considering whether to increase the rate concluded that in many cases a percent rate is not sufficient to recapture the tax benefits received by an employer in re juvenile shoe corporation of america f 3d pincite with respect to cf i the court stated the reorganized cf i definition of a penalty requires that the exaction be imposed as punishment for an unlawful act although congress disfavors the reversion of pension_plan funds to employer it has not made such reversions unlawful instead giving employers that inadvertently over fund their employee pension plans the right to revert the overfunding in re juvenile shoe corporation of america f 3d pincite the court noted that sec_4971 unlike sec_4980 was not enacted to generate or recapture revenue since it imposes a tax on conduct that does not deny the government any_tax revenue in re juvenile shoe corporation of america f 3d pincite it also noted that unlike sec_4980 the conduct taxed by sec_4971 is prohibited under federal_law citing to the minimum_funding requirements applicable to pension plans see u s c sec_1001 accordingly the court concluded that the primary operation of sec_4980 is to support the government rather than to penalize an unlawful act and thus the assessment constitutes an excise_tax entitled to priority in bankruptcy in re juvenile shoe corporation of america f 3d pincite gl-100251-01 issue code sec_4980 provides the general_rule that the reversion tax is equal to of the employer_reversion code sec_4980 provides that the percentage of the reversion tax is increased from to unless the employer establishes or maintains a qualified_replacement_plan as defined in sec_4980 or in the alternative a plan provides for benefit increases in accordance with sec_4980 code sec_4980 provides that sub sec_4980 does not apply to an employer who as of the plan termination_date is in bankruptcy liquidation under chapter of title of the united_states_code or in similar proceedings under state law the facts of this case indicate that on or about date v employer a filed a liquidating chapter proceeding in the united_states district_court for the district of delaware code sec_4980 does not except liquidating chapter plans from the requirements of code sec_4980 if the requirements of code sec_4980 are not satisfied the tax of sec_4980 is increased to pursuant to sec_4980 issue since employer a’s bankruptcy case involves a liquidating chapter we are assuming that the alternative of providing a qualified_replacement_plan as provided by code sec_4980 will not be available to employer a instead if employer a is to get a reversion tax_rate employer a must satisfy the criteria of code sec_4980 which require in part pro_rata increases in the accrued_benefits of all qualified participants these increases must take effect immediately on the plan termination_date they must have an aggregate present_value of not less than of the maximum amount that could be received as a reversion by employer a and the aggregate increases in the benefits of qualified participants who are not active participants may not exceed percent of percent ie percent of the aggregate present_value equal to the maximum amount which could be received by employer a as a reversion sec_4980 and b for these purposes qualified participants include active participants participants or beneficiaries in pay status participants with nonforfeitable rights to accrued_benefits under the terminated plan as of the termination_date whose creditable service creditable under the terminated plan terminated during the period beginning years before the termination_date and ending on the date on which the final distribution of trust assets occurs or beneficiaries of participants in group sec_4980 since k the number of active participants in employer a’s plan is less than one half of one percent of j the total number of plan participants it would be impossible to provide these k participants with percent of the required minimum benefit increase without violating the benefit limits of sec_415 and disqualifying employer a’s plan gl-100251-01 h_r rep no report pincite states that for the purposes of sec_4980 a nonactive participant is a participant in pay status as of the termination_date beneficiary who has a vested benefit under the terminated plan as of the termination_date or a participant who has a vested right to a benefit under the plan as of the termination_date and who separated from service before the period beginning years before the termination_date and ending on the date of final distribution of plan assets case development hazards and other considerations gl-100251-01 gl-100251-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call don parkinson of my staff if you have any further questions don can be reached at
